ACCEPTED
                                                                                                  06-15-00024-CV
                                                                                       SIXTH COURT OF APPEALS
                                                                                             TEXARKANA, TEXAS
                                                                                             10/5/2015 9:15:30 AM
                                                                                                 DEBBIE AUTREY
                                                                                                           CLERK

                                   NO. 06-15-00024-CV

                                 IN THE                       FILED IN
                                                       6th COURT OF APPEALS
                         SIXTH COURT OF APPEALS          TEXARKANA, TEXAS
                                                       10/5/2015 9:15:30 AM
                            TEXARKANA, TEXAS
                                                           DEBBIE AUTREY
________________________________________________________________________
                                                               Clerk

MONTY CLAY, ET AL.                                                      APPELLANTS

V.

AIG AEROSPACE INS. SERVS., INC., ET AL.                 APPELLEES
_________________________________________________________________________

             UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                     FILE BRIEF OF APPELLANTS

       Appellants, Monty Clay, individually and as next friend of Jacob Clay and Jonathan

Clay and as personal representative for the estate of Amy Clay, Lynda Wilson, individually,

Brendan Phillips, individually, Dale Phillips, Sr., individually and as the executor and

personal representative of the estate of Dale Leighroy Phillips, Jr., and as next friend of

Grace Ann Phillips, and Karen B. Phillips, request a thirty (30) day extension of the deadline

for filing their brief, pursuant to Tex. R. App. P. 10.

       1.     October 5, 2015, is the current deadline for filing Appellants’ brief.

       2.     A thirty (30) day extension is requested.

       3.     The following facts are relied on to reasonably explain the need for an

extension. Keith Dollahite (the “attorney”) has not had adequate time to review the record,

research the law, and prepare a brief.



                                               1
September 4    The attorney received notice that Appellants’ brief was due on October
               5, 2015

September 5    Saturday.

September 6    Sunday.

September 7    Labor Day holiday recognized.

September 8    The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal; prepared discovery responses in order to comply with
               deadlines in a state court case; and prepared closing documents for the
               sale of corporate stock.

September 9    The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal; prepared pleadings in order to comply with deadlines
               in a state court lawsuit; drafted settlement documents in a case in
               federal court; and prepared closing documents for a complex probate
               estate and related lawsuits.

September 10   The attorney prepared discovery responses in order to comply with
               deadlines in a case in state court; and reviewed the record and prepared
               the Brief of Appellees in another appeal.

September 11   The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal; prepared pleadings in order to comply with deadlines
               in a state court lawsuit; drafted settlement documents in a case in
               federal court; and prepared closing documents for a complex probate
               estate and related lawsuits.

September 12   Saturday.

September 13   Sunday.

September 14   The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal; drafted settlement documents in a case in federal
               court; and prepared closing documents for a complex probate estate
               and related lawsuits.




                                       2
September 15   The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal.

September 16   The attorney prepared closing documents for a complex probate estate
               and related lawsuits; and met with co-counsel to prepare for trial in a
               case in state court.

September 17   The attorney reviewed records to produce in discovery and use at trial
               in a case in state court.

September 18   The attorney reviewed records to produce in discovery and use at trial
               in a case in state court.

September 19   Saturday. The attorney reviewed records to produce in discovery and
               use at trial in a case in state court.

September 20   Sunday. The attorney reviewed records to produce in discovery and use
               at trial in a case in state court.

September 21   The attorney reviewed records to produce in discovery and use at trial
               in a case in state court.

September 22   The attorney reviewed records to produce in discovery and use at trial
               in a case in state court; reviewed an arbitration demand and prepared a
               response; drafted settlement documents in a case in federal court; and
               prepared closing documents for a complex probate estate and related
               lawsuits.

September 23   The attorney prepared discovery responses in order to comply with
               deadlines in a case in state court; reviewed pleadings, tax warrant, and
               check register in a tax suit; and met with co-counsel and experts to
               prepare for trial in a case pending in state court.

September 24   The attorney prepared discovery responses and pre-trial disclosures in
               order to comply with deadlines in a case in state court; reviewed an
               EEOC charge and prepared a statement of position in response to same;
               and participated in a conference in a state court case where the attorney
               is serving as an ad litem.




                                       3
September 25   The attorney prepared discovery responses and pre-trial disclosures in
               order to comply with deadlines and communicated with experts
               regarding same in a case in state court.

September 26   The attorney reviewed records to produce in discovery and use at trial
               and prepared pleadings and discovery responses in order to comply
               with deadlines in a case in state court.

September 27   The attorney reviewed records to produce in discovery and use at trial
               and prepared pleadings and discovery responses in order to comply
               with deadlines in a case in state court.

September 28   The attorney reviewed records to produce in discovery and use at trial
               and prepared pleadings and discovery responses in order to comply
               with deadlines in a case in state court; drafted settlement documents
               and conferred with opposing counsel and ad litem in a case in federal
               court.

September 29   The attorney drafted settlement documents, conferred with opposing
               counsel and ad litem, prepared for a hearing scheduled for the
               following day in a case in federal court; met with a client to discuss
               form contracts for residential construction projects; prepared a non-
               disclosure agreement for a corporate client; and prepared discovery
               responses in order to comply with deadlines in a case in state court.

September 30   The attorney prepared for and attended a hearing in Marshall in a case
               in federal court; and prepared discovery responses and pleadings in
               order to comply with deadlines in a case in state court, as well as
               prepared for a hearing scheduled for the following day.

October 1      The attorney prepared for and attended a hearing and prepared
               discovery responses and pleadings in order to comply with deadlines
               in a case pending in state court; and reviewed the record and prepared
               the Brief of Appellees in another appeal.

October 2      The attorney reviewed the record and prepared the Brief of Appellees
               in another appeal.

October 3      Saturday. The attorney reviewed the record and prepared the Brief of
               Appellees in another appeal.

                                       4
October 4            Sunday. The attorney reviewed the record and prepared the Brief of
                     Appellees in another appeal.

October 5            The attorney reviewed the record and prepared the Brief of Appellees
                     in another appeal.

       4.      The attorney plans to complete the Appellants’ brief within the thirty (30)

days of the current deadline, or November 4, 2015.

       5.     This is Appellants’ first request for an extension of this deadline.

       WHEREFORE, Appellants, Monty Clay, individually and as next friend of Jacob Clay

and Jonathan Clay and as personal representative for the estate of Amy Clay, Lynda Wilson,

individually, Brendan Phillips, individually, Dale Phillips, Sr., individually and as the

executor and personal representative of the estate of Dale Leighroy Phillips, Jr., and as next

friend of Grace Ann Phillips, and Karen B. Phillips, request the Court to grant this motion.

                                           Respectfully submitted,

                                           M. KEITH DOLLAHITE, P.C.
                                           5457 Donnybrook Avenue
                                           Tyler, Texas 75703
                                           (903) 581-2110
                                           (903) 581-2113 (Facsimile)

                                                 /s/ Keith Dollahite
                                           By:______________________________________
                                                 M. Keith Dollahite
                                                 State Bar No. 05958550




                                              5